DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 14-17 in the reply filed on 11/7/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carcasi et al (2017/0242344).
Carcasi et al disclose a system for patterning a chemically amplified resist (CAR), which forms a pattern by generating an acid upon exposure to light. 

The system includes a data processing system configured for resist acid stimulation, the system comprising a computer 500, a memory system 504 which includes program instructions (computer-implemented method), and a controller 510 coupled to resist processing tools for patterning programmed features via exposure, development, and other processing units ([0058]-[0072]). The exposure tool employed with the system is an EUV exposure tool. The other units include coater to apply an underlayer(s) and the resist and form a layer, exposure, post-exposure baking, development, and etching and/or implant step units as set forth by the instant claims 14-17 ([0048]-[0057]). 
Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Godet et al (9,340,877).
Godet et al disclose a method and system for patterning a resist and substrate comprising a computer readable storage media which stores a program of instructions for patterning which can be read by a machine / computer to execute the instructions/ method. The instructions include determining the resist profile which includes the type of resist and photolithographic patterning processing to produce the resist features such as coating the resist and drying to form a layer, exposing to DUV to active acid in the resist, developing the exposed resist, etching the underlaying layer(s) and substrate and performing an ion implant as required by the instant claims 14-17 (figured 1A to 1E, figure 9, column 1, lines 40-66column 4, lines 37-52, column 13, lines 1-29, column 14, lines 58-66). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722